16‐87‐cr 
     United States v. Jones 

 1

 2                                        In the
 3                 United States Court of Appeals
 4                            For the Second Circuit
 5                                ________ 
 6                                       
 7                           AUGUST TERM, 2017 
 8                                       
 9                        ARGUED: AUGUST 15, 2017  
10                          DECIDED: JUNE 19, 2018 
11                                       
12                               No. 16‐87‐cr 
13                                       
14                       UNITED STATES OF AMERICA, 
15                                 Appellee, 
16                                       
17                                     v. 
18                                       
19                             RASHAUD JONES, 
20                           Defendant‐Appellant,  
21                                       
22                  CHARLES TYSON, MADELAINE RIVERA, 
23                               Defendants.1 
24                                ________ 
25                                       
26              Appeal from the United States District Court 
27                     for the District of Connecticut. 
28             No. 3:13‐cr‐2‐1 – Michael P. Shea, District Judge. 
29                                ________ 
30                                       
31   Before: WALKER, CABRANES, and RAGGI, Circuit Judges. 
32                                ________ 
33    

     1    The Clerk of Court is respectfully directed to amend the caption as above. 
     2                                                                     16‐87‐cr


 1             Defendant‐Appellant Rashaud Jones appeals, following a jury 

 2   trial in the United States District Court for the District of Connecticut 

 3   (Michael  P.  Shea,  J.),  from  his  conviction  for  conspiracy  to  possess 

 4   with  intent  to  distribute  cocaine  base,  possession  with  intent  to 

 5   distribute various quantities of cocaine base and cocaine, possession 

 6   of  a  firearm  in  furtherance  of  a  narcotics  trafficking  crime,  and 

 7   unlawful  possession  of  a  firearm  and  ammunition  by  a  convicted 

 8   felon. 

 9             On appeal, Jones argues that we should vacate his conviction 

10   because the district court erred by: (1) denying a motion to suppress 

11   evidence  seized  from  a  warrantless  search  of  a  car  used  by  him; 

12   (2) denying  his  motion  to  suppress  evidence  seized  from  his 

13   apartment;  (3)  permitting  a  witness  to  testify  regarding  her 

14   drug‐trafficking  activities  with  Jones  prior  to  the  period  charged  in 

15   the  indictment;  (4)  instructing  the  jury  about  inferences  that  they 

16   could make if they found that Jones was the sole occupant of the car; 

17   and (5) applying a two‐level Sentencing Guidelines enhancement for 

18   obstruction of justice. 

19             Rejecting each of Jones’s arguments, we AFFIRM his conviction 

20   and sentence. In this opinion we discuss why the district court did not 

21   err in refusing to suppress evidence seized from a car parked in the 

22   common  parking  lot  of  a  multi‐family  building  where  the  vehicle 

23   search  was  warrantless  but  supported  by  probable  cause.  The 
     3                                                                     16‐87‐cr


 1   remaining  arguments  are  resolved  by  a  summary  order  issued 

 2   simultaneously with this opinion. 

 3                                     ________ 

 4                        GEOFFREY  M.  STONE,  Assistant  United  States 
 5                        Attorney  (Marc  H.  Silverman,  Assistant  United 
 6                        States Attorney, on the brief), for John H. Durham, 
 7                        United  States  Attorney  for  the  District  of 
 8                        Connecticut, New Haven, CT, for Appellee. 
 9                         
10                        NORMAN  A.  PATTIS  &  BRITTANY  B.  PAZ,  Pattis  & 
11                        Smith,     LLC,     New        Haven,     CT,    for 
12                        Defendant‐Appellant. 
13                                   ________ 

14   JOHN M. WALKER, JR., Circuit Judge: 

15          Defendant‐Appellant Rashaud Jones appeals, following a jury 

16   trial in the United States District Court for the District of Connecticut 

17   (Michael  P.  Shea,  J.),  from  his  conviction  for  conspiracy  to  possess 

18   with  intent  to  distribute  cocaine  base,  possession  with  intent  to 

19   distribute various quantities of cocaine base and cocaine, possession 

20   of  a  firearm  in  furtherance  of  a  narcotics  trafficking  crime,  and 

21   unlawful  possession  of  a  firearm  and  ammunition  by  a  convicted 

22   felon.  

23          On appeal, Jones argues that we should vacate his conviction 

24   because the district court erred by: (1) denying a motion to suppress 

25   evidence  seized  from  a  warrantless  search  of  a  car  used  by  him; 

26   (2) denying  his  motion  to  suppress  evidence  seized  from  his 
     4                                                                     16‐87‐cr


 1   apartment;  (3)  permitting  a  witness  to  testify  regarding  her 

 2   drug‐trafficking  activities  with  Jones  prior  to  the  period  charged  in 

 3   the  indictment;  (4)  instructing  the  jury  about  inferences  that  they 

 4   could make if they found that Jones was the sole occupant of the car; 

 5   and (5) applying a two‐level Sentencing Guidelines enhancement for 

 6   obstruction of justice. 

 7          Rejecting each of Jones’s arguments, we AFFIRM his conviction 

 8   and sentence. In this opinion we discuss why the district court did not 

 9   err in refusing to suppress evidence seized from a car parked in the 

10   common  parking  lot  of  a  multi‐family  building  where  the  vehicle 

11   search  was  warrantless  but  supported  by  probable  cause.  The 

12   remaining  arguments  are  resolved  by  a  summary  order  issued 

13   simultaneously with this opinion. 

14                                BACKGROUND 

15          Jones  challenges  the  district  court’s  denial  of  his  motion  to 

16   suppress  evidence  seized  from  a  warrantless  search  of  a  car.  The 

17   search occurred in December 2012, following months of investigation 

18   into Jones’s drug‐trafficking activities. 

19          A U.S. Drug Enforcement Administration Task Force handles a 

20   variety of narcotics investigations in Hartford, Connecticut. For years, 

21   Officer James Campbell has been a member of that Task Force. Years 

22   prior to the events at issue in this case, Officer Campbell had arrested 

23   Jones for possession and sale of crack cocaine. 
     5                                                               16‐87‐cr


 1         In  November  2011  and  August  2012,  the  Hartford  Police 

 2   Department  received  anonymous  tips  identifying  Jones  as  a  drug 

 3   dealer and indicating that weapons may be involved in his activities. 

 4   This information was conveyed to Officer Campbell, who, along with 

 5   other investigators, began conducting daily surveillance of Jones from 

 6   August through November 2012. 

 7         During  their  surveillance,  officers  observed  Jones  routinely 

 8   meeting  with  individuals  on  Evergreen  Avenue  in  Hartford, 

 9   including Tyrone Upshaw, Charles Tyson, and Madelaine Rivera. On 

10   September 6, 2012, officers saw Upshaw violate motor vehicle laws as 

11   he drove away from Evergreen Avenue. Officers stopped the car and 

12   obtained Upshaw’s consent to search, during which they recovered 

13   marijuana and several items connected to Jones. Specifically, officers 

14   uncovered a set of keys to a car that were labeled “Buck,” a known 

15   alias  of  Jones;  a  money  gram  identifying  “Rashad  Jones”;  and  a 

16   dentist receipt that listed Jones’s address as 232 Westland Street. 

17         During the course of the investigation, the officers took several 

18   steps to confirm that Jones lived at 232 Westland Street. For example, 

19   Officer Campbell checked the Hartford Police Department computer 

20   system and Lexis Nexis for information related to Jones, both of which 

21   indicated  that  his  most  recent  address  was  232  Westland  Street, 

22   second floor. In addition, during a November 26, 2012 motor vehicle 
     6                                                                    16‐87‐cr


 1   stop,  several  weeks  before  the  events  at  issue  in  this  case,  Jones 

 2   identified his address as 232 Westland Street. 

 3          On  December  18,  2012,  at  approximately  8:15  a.m.,  officers 

 4   observed  Jones  driving  a  Dodge  Magnum  to  232  Westland  Street, 

 5   where  he  pulled  into  a  shared  driveway  and  parked  the  vehicle 

 6   behind the building. The driveway is accessible to various tenants of 

 7   232 Westland Street, a three‐story, multi‐family apartment building, 

 8   and to the tenants of another multi‐family building next door. 

 9          At  approximately  9:20  a.m.,  Tyson  and  Rivera  arrived  in  a 

10   green Infiniti and pulled into the same rear lot of 232 Westland Street. 

11   Less than an hour later, Tyson and Rivera left in the Infiniti. Officers 

12   stopped them and, with their consent, searched the car and recovered 

13   crack cocaine. Tyson told the officers that he had obtained the crack 

14   from Jones on the third floor of 232 Westland Street, that he did so 

15   several times a week, and that Jones still had narcotics at that address. 

16   During  this  conversation,  Rivera  received  two  incoming  calls  from 

17   Jones,  but  did  not  answer  them.  The  officers  arrested  Tyson  and 

18   Rivera. 

19          At approximately 10:30 a.m., the officers observed Jones leave 

20   232  Westland  Street  as  a  passenger  in  a  Chevy  Tahoe.  The  officers 

21   stopped  the  Tahoe,  arrested  Jones,  recovered  approximately  $4,000 

22   from his person, and brought him back to 232 Westland Street. With 
     7                                                                 16‐87‐cr


 1   consent from the registered owner of the Tahoe, officers searched the 

 2   vehicle and recovered an additional $4,400. 

 3         Meanwhile,  at  232  Westland  Street,  officers  observed  a  tow 

 4   truck  at  the  very  end  of  the  shared  driveway  removing  the  Dodge 

 5   Magnum.  The  officers  called  the  towing  company  and  learned  that 

 6   someone named “Buck” had requested that the vehicle be towed to 

 7   his mechanic because the struts were bad. The officers instructed the 

 8   tow‐truck operator to return the car to the rear lot of 232 Westland 

 9   Street, where it had previously been parked. 

10         Officer Campbell then knocked on the door of the second‐floor 

11   apartment of 232 Westland Street, and, receiving no response, left and 

12   obtained  a  search  warrant  for  both  the  second‐  and  third‐floor 

13   apartments.  The  subsequent  search  of  the  second‐floor  apartment 

14   yielded  crack  cocaine,  marijuana,  paraphernalia,  and  ammunition. 

15   Officer  Campbell  then  went  to  the  Dodge  Magnum  that  had  been 

16   returned to the back lot by the towing company. At the suppression 

17   hearing,  he  testified  that,  because  the  windows  were  tinted,  he 

18   walked up to the vehicle, put his head on the rear hatch window, and 

19   looked inside. App. 160; Gov’t App. 8–10, 13. He saw an open paper 

20   bag sitting inside a black Zales bag and, within the open paper bag, 

21   what looked like one box with a second box on top of it. App. 160; 

22   Gov’t App. 9. He recognized the bottom box as Lawman ammunition, 

23   which has a distinct logo. The officers then conducted a warrantless 
     8                                                                    16‐87‐cr


 1   search of the Dodge Magnum and recovered crack cocaine, powder 

 2   cocaine, a digital scale, firearms, and ammunition. 

 3         Jones  was  charged  with  seven  drug  trafficking  and  firearms 

 4   offenses, including conspiring to distribute and possess with intent to 

 5   distribute  cocaine  from  approximately  December  2011  through 

 6   December 2012. Prior to trial, Jones unsuccessfully moved to suppress 

 7   the evidence recovered from the Dodge Magnum. 

 8         On  March  2,  2015, a  jury  convicted  Jones  of  all  seven  counts. 

 9   Following a sentencing hearing on January 5, 2016, the district court 

10   sentenced Jones to 211 months’ imprisonment, followed by 5 years of 

11   supervised  release.  Jones  timely  appealed  both  his  conviction  and 

12   sentence. 

13                                DISCUSSION 

14         On  appeal,  Jones  argues  that  the  district  court  erred  by 

15   admitting evidence seized from the warrantless search of the Dodge 

16   Magnum because, in these circumstances, the automobile exception 

17   to the warrant requirement does not apply. Specifically, Jones argues 

18   that: (1) the officers lacked probable cause to search the vehicle; (2) he 

19   had  an  enhanced  expectation  of  privacy  in  the  Dodge  Magnum 

20   because  it  was  parked  in  a  residential  lot;  and  (3) there  were  no 

21   exigent  circumstances  justifying  the  search  of  the  Dodge  Magnum 

22   before obtaining a warrant. We discuss each argument in turn. 
     9                                                                      16‐87‐cr


 1          On  appeal  from  a  suppression  ruling,  we  review  factual 

 2   findings for clear error, and questions of law de novo. United States v. 

 3   Faux,  828  F.3d  130,  134  (2d  Cir.  2016).  The  district  court’s  ultimate 

 4   determination  of  whether  probable  cause  existed  and  whether  the 

 5   automobile exception applied are both reviewed de novo. United States 

 6   v. Gagnon, 373 F.3d 230, 235 (2d Cir. 2004). 

 7          I.     The      Automobile        Exception      to    the     Warrant 

 8                 Requirement 

 9          Although the Fourth Amendment generally requires police to 

10   obtain  a  warrant  before  conducting  a  search,  there  is  a 

11   well‐established  exception  for  vehicle  searches.  Maryland  v.  Dyson, 

12   527 U.S. 465, 466 (1999) (per curiam). “If a car is readily mobile and 

13   probable  cause  exists  to  believe  it  contains  contraband,  the  Fourth 

14   Amendment . . . permits police to search the vehicle without more.” 

15   Id. at 467. “The Supreme Court has relied on two rationales to explain 

16   the reasonableness of a warrantless search” under this exception: (1) a 

17   vehicle’s “inherent mobility” and (2) a citizen’s reduced expectations 

18   of privacy in the contents of that vehicle. United States v. Navas, 597 

19   F.3d 492, 497 (2d Cir. 2010). 

20          Jones does not dispute that the Dodge Magnum was inherently 

21   mobile. His remaining arguments that the automobile exception does 

22   not apply are unpersuasive. We hold that the officers had probable 

23   cause  to  search  the  Dodge  Magnum  and  that  the  automobile 
     10                                                                    16‐87‐cr


 1   exception  applies  because  Jones  had  no  heightened  expectation  of 

 2   privacy in a vehicle parked in a multi‐family parking lot. The district 

 3   court therefore did not err in admitting evidence recovered from the 

 4   vehicle search. 

 5                 A. Probable Cause 

 6          The officers had probable cause to search the Dodge Magnum. 

 7   Probable cause exists “where the facts and circumstances within . . . 

 8   [the  officers’]  knowledge  and  of  which  they  had  reasonably 

 9   trustworthy  information  [are]  sufficient  in  themselves  to  warrant  a 

10   man of reasonable caution in the belief that evidence of a crime will 

11   be found in the place to be searched.” United States v. Gaskin, 364 F.3d 

12   438,  456  (2d  Cir.  2004)  (alterations  in  original)  (internal  quotation 

13   marks omitted) (quoting Brinegar v. United States, 338 U.S. 160, 175–76 

14   (1949)). 

15          At the suppression hearing, Officer Campbell was questioned 

16   about his search of the Dodge Magnum. He testified that he observed 

17   a box of ammunition in the car when he peered through the car’s rear 

18   window. The district court credited this testimony. Assuming that the 

19   district court did not commit clear error in crediting this testimony, 

20   this evidence was sufficient to establish probable cause to search the 

21   car. Officer Campbell was aware that Jones was a convicted felon who 

22   could not legally possess ammunition. Therefore, Officer Campbell’s 

23   observation of ammunition in the car provided probable cause that 
     11                                                                 16‐87‐cr


 1   the Dodge Magnum contained evidence of the crime of possession of 

 2   ammunition by a felon. 

 3         Yet we cannot definitively say that this conclusion was correct 

 4   because we do not have before us the evidence that was introduced 

 5   in the district court. The parties have included in the record on appeal 

 6   Officer  Campbell’s  testimony,  but  they  have  not  included  a 

 7   photograph of the Dodge Magnum showing its tinted windows or a 

 8   photograph of the ammunition box that Officer Campbell allegedly 

 9   observed in the car. 

10         We need not, however, rely on Officer Campbell’s observation. 

11   Even excluding it, there was sufficient evidence for the district court 

12   to conclude that the officers had probable cause. By the time Officer 

13   Campbell  searched  the  car,  the  officers  had  observed  Jones  driving 

14   the  Dodge  Magnum  alone  to  232  Westland  Street,  had  recovered 

15   crack cocaine from the car that Tyson and Rivera were driving after 

16   they left 232 Westland Street, had been told by Tyson that he obtained 

17   this crack from Jones at 232 Westland Street, and had arrested Jones, 

18   who had $4,000 in cash in his possession. Officers had also observed 

19   a  tow  truck  attempting  to  remove  the  Dodge  Magnum  from 

20   232 Westland Street at Jones’s request. The officers seized the car and 

21   then  searched  232  Westland  Street  where  they  recovered  crack, 

22   marijuana,  ammunition,  and  other  evidence  from  Jones’s 

23   second‐floor apartment. It was only at that point, after collecting other 
     12                                                                 16‐87‐cr


 1   evidence of Jones’s involvement in drug trafficking, that the officers 

 2   searched the Dodge Magnum. 

 3         Based on this record, we conclude that the district court did not 

 4   err in finding that the officers had probable cause to believe that the 

 5   Dodge Magnum contained evidence of a crime. 

 6                B. Expectation of Privacy 

 7         One  rationale  for  the  automobile  exception  is  that  a  citizen 

 8   possesses a reduced expectation of privacy in the contents of his car, 

 9   particularly in light of “the pervasive regulation of vehicles capable 

10   of traveling on the public highways.” California v. Carney, 471 U.S. 386, 

11   392  (1985).  This  rationale  applies  “forcefully”  when  an  officer 

12   observes the vehicle “being used for transportation.” Navas, 597 F.3d 

13   at  500–01.  Jones  argues  that  he  had  a  heightened  expectation  of 

14   privacy  in  the  Dodge  Magnum  because  he  parked  the  car  in  a  lot 

15   within his home’s curtilage. 

16         After oral argument in this case, the Supreme Court granted a 

17   writ of certiorari in Collins v. Virginia to address the issue of whether 

18   the  automobile  exception  applies  to  a  vehicle  parked  in  a  private 

19   driveway and within the curtilage of a home. See 138 S. Ct. 53 (2017) 

20   (mem.); United States v. Jones, No. 16‐87, Dkt. No. 107 (2d Cir. Oct. 2, 

21   2017)  (a  letter  from  the  government  regarding  the  grant).  The 

22   Supreme Court recently decided Collins, holding that the automobile 

23   exception does not permit “a police officer, uninvited and without a 
     13                                                                 16‐87‐cr


 1   warrant, to enter the curtilage of a home in order to search a vehicle 

 2   parked therein.” 138 S. Ct. 1663, 1668 (2018). That decision, however, 

 3   has no effect on Jones’s appeal, which fails because the driveway in 

 4   which Jones’s vehicle was parked was the shared driveway of tenants 

 5   in  two  multi‐family  buildings  and  was  not  within  the  curtilage  of 

 6   Jones’s private home. 

 7         We hold that Jones had no legitimate expectation of privacy in 

 8   the rear parking lot, where he initially parked the car and to which it 

 9   was returned by the towing company. First, the lot was not within the 

10   curtilage of Jones’s  home. The lot was a common area accessible to 

11   other tenants of 232 Westland Street and to tenants of a multi‐family 

12   building next door, and therefore Jones could not reasonably expect 

13   that it should be treated as part of his private home. See, e.g., United 

14   States v. Dunn, 480 U.S. 294, 300 (1987); United States v. Alexander, 888 

15   F.3d 628, 632 (2d Cir. 2018) (“[T]he central question . . . [is] whether 

16   the area in question harbors the intimate activity associated with the 

17   sanctity  of  a  man’s  home  and  the  privacies  of  life.”)  (internal 

18   quotation marks omitted); cf. Collins, 138 S. Ct. at 1673 n.3 (explaining 

19   that the driveway was “private, not public, property, and the [vehicle] 

20   was parked in the portion of the driveway beyond where a neighbor 

21   would venture”). 

22         Second,  the  lot  was  a  common  area  of  which  Jones  had  no 

23   exclusive control. Jones argues that tenants have a legitimate privacy 
     14                                                                         16‐87‐cr


 1   interest  in  such  common  areas,  and  cites  to  several  cases  in  which 

 2   courts  have  held  that  there  was  an  unlawful,  warrantless  search 

 3   where a police dog sniffed an individual’s apartment door while in a 

 4   common hallway. Those cases, however, concern whether a resident 

 5   has  “a  legitimate  expectation  that  the  contents  of  [the]  closed 

 6   apartment would remain private,” United States v. Thomas, 757 F.2d 

 7   1359, 1367 (2d Cir. 1985). They do not address whether an individual 

 8   has a legitimate expectation of privacy in the hallway itself. 

 9          Our  precedents  establish  that  because  an  individual  has  no 

10   power to exclude another from a common area, a defendant has no 

11   legitimate  expectation  of  privacy  in  a  “common  area  [that  is] 

12   accessible  to  the  other  tenants  in  the  multi‐family  apartment 

13   building.” United States v. Fields, 113 F.3d 313, 321 (2d Cir. 1997). In 

14   United States v. Holland, 755 F.2d 253, 255 (2d Cir. 1985), we held that 

15   because  they  are  not  “subject  to  his  exclusive  control  .  .  .  it  is  the 

16   established law of this Circuit that the common halls and lobbies of 

17   multi‐tenant buildings are not within an individual tenant’s zone of 

18   privacy  even  though  they  are  guarded  by  locked  doors.”  See  also 

19   United States v. Hoover, 152 F. App’x 75, 77 (2d Cir. 2005) (summary 

20   order) (holding that “[d]efendant ha[d] no reasonable expectation of 

21   privacy  from  others  viewing  his  van  when  parked  in  a  multi‐user 

22   parking lot”). Here, because the parking lot was not subject to Jones’s 
     15                                                                         16‐87‐cr


 1   exclusive control and was not within the curtilage of his home, he did 

 2   not have a legitimate expectation of privacy when he parked there.2 

 3                  C. Exigency 

 4          Jones finally argues that there were no exigent circumstances 

 5   requiring a warrantless search of the Dodge Magnum, because all of 

 6   the relevant suspects were in custody and investigators had secured 

 7   the  area.  But  “the  automobile  exception  does  not  have  a  separate 

 8   exigency requirement.” Dyson, 527 U.S. at 466–67 (explaining that the 

 9   automobile exception simply requires that a car be readily mobile and 

10   that probable cause exists to believe it contains contraband). Jones’s 

11   arguments to the contrary are misplaced. 

12                                   CONCLUSION 

13          For  the  foregoing  reasons,  we  AFFIRM  the  district  court’s 

14   denial  of  Jones’s  motion  to  suppress  evidence  recovered  from  the 

15   search of the Dodge Magnum. For the reasons stated in this opinion 




     2  The  government  also  argues  that  Jones  did  not  have  a  legitimate 
     expectation of privacy because (1) he had entrusted his vehicle to a third 
     party when he enlisted a towing company to tow it to his mechanic; and 
     (2) the  Dodge  Magnum  has  a  rear  window  and  the  trunk’s  contents, 
     including  the  box  of  ammunition,  were  exposed.  While  these  arguments 
     may have force, we need not address them in light of our probable cause 
     determination and our holding that the automobile exception applies to the 
     search  of  a  vehicle  parked  in  a  shared  parking  area.  Further,  we  do  not 
     address the second argument because we do not have photographs of the 
     car or its contents, and the government concedes that the windows were 
     tinted.  
    16                                                            16‐87‐cr


1   and in the summary order issued simultaneously with this opinion, 

2   we AFFIRM the judgment of the district court in all respects.